DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 4/20/2022

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A substitute specification on 12/15/2021 in according to MPEP 608.01(q) has been entered.  A statement that the substitute specification contains no new matter has been supplied (see remark dated 12/15/2021)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Yeong et al [US 2020/0135591]
►	With respect to claim 1, Yeong et al (figs 1-14, text [0001]-[0042]) discloses the claimed method of manufacturing a semiconductor device, the method comprising: 
	forming a source/drain structure(106, fig 2) over a substrate (102); 
	forming a first interlayer dielectric (ILD) layer (118/110, fig 2, text [0014] & [0022])  including one or more dielectric layers over the source/drain structure; 
	forming a first opening (302, fig 3) in the first ILD layer to at least partially expose the source/drain structure; 
	forming a sacrificial layer (702, fig 7) on an inner wall of the first opening; 
	forming a first insulating layer (802, fig 8, text [0031]) on the sacrificial layer;
	forming a conductive layer (1102A, fig 12) on the first insulating layer so as to form a source/drain contact  in contact with the source/drain structure; 
	removing the sacrificial layer to form a space (1302, fig 13) between the first insulating layer and the first ILD layer; and 
	forming a second insulating layer (1402, fig 14, text [0036]]) over the source/drain contact and the first ILD layer to cap an upper opening of the space, thereby forming an air gap.
►	With respect to claim 2, Yeong et al (text [0028]) discloses the sacrificial layer includes one of amorphous or polycrystalline Si, SiGe or Ge.
►	With respect to claim 3, Yeong et al discloses forming a metal gate structure (116a or 116b, fig 2, text [0018]) wherein the air gap is disposed between the source/drain contact and the metal gate structure (fig 14).
►	With respect to claim 4, Yeong et al (fig 14) discloses the metal gate structure includes a metal gate electrode (116a or 116b) and gate sidewall spacers (112, text [0114])  on opposing side faces of the metal gate electrode, and a part of the first ILD layer is disposed between the air gap and one of the gate sidewall spacers.
►	With respect to claim 5, Yeong et al (fig 14, text [0036]) discloses wherein the second insulating layer is formed such that a part of the second insulating layer penetrates into the space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al [2020/0105867] in view of Jeong et al {US 2020/0135591]
►	With respect to claim 1, Lee et al (figs 1-5C, text [0001]-[0056]) discloses a method of manufacturing a semiconductor device, the method comprising: 
	forming a source/drain structure (106, fig 2A) over a substrate (102); 
	forming a first interlayer dielectric (ILD) layer (110/117, fig 2A, text [0018], {0022]-[0024]) including one or more dielectric layers over the source/drain structure; 
	forming a first opening (130, fig 2A, text [0024]) in the first ILD layer to at least partially expose the source/drain structure; 
	forming a sacrificial layer (140, fig 2B, text [0025]) on an inner wall of the first opening; 
	forming a first insulating layer (142, fig 2B,text [0026]) on the sacrificial layer;
	forming a conductive layer (149, fig 2F, text [0030]) on the first insulating layer so as to form a source/drain contact (136, fig 2G, text [0034]) in contact with the source/drain structure; 
	removing the sacrificial layer to form a space (150a/150b, fig 2H)between the first insulating layer and the first ILD layer; and 
	forming a sealing layer (152, fig 2I, text [0037]-[0038]) over the source/drain contact and the first ILD layer to cap an upper opening of the space, thereby forming an air gap.
	Lee et al does not expressly teach forming a second insulating layer (as a sealing layer) over the source/drain contact and the first ILD layer to cap an upper opening of the space, thereby forming an air gap.
	However, Jeong et al teach forming a insulating layer (as a sealing layer) (1402, fig 14, text [0036]]) over the source/drain contact and the first ILD layer to cap the upper opening of the space, thereby forming the air gap.
	Therefore, it would have been obvious for those skilled in the art, to modify process of Lee et al by forming the second insulating layer as being claimed, per taught by Jeong et al, to provide the sealing layer for defining the air gap in semiconductor device with low coupling capacitance.
►	With respect to claim 2, Lee et al (text [0025]) discloses the sacrificial layer includes one of amorphous or polycrystalline Si, SiGe or Ge.
►	With respect to claim 3, Lee et al forming a metal gate structure (116a or 116b, fig 2A , text [0019]) wherein the air gap is disposed between the source/drain contact and the metal gate structure (fig 2I)
►	With respect to claim 4, Lee et al (fig 2I) discloses the metal gate structure includes a metal gate electrode (116a or 116b) and gate sidewall spacers (112, text [0022])  on opposing side faces of the metal gate electrode, and a part of the first ILD layer is disposed between the air gap and one of the gate sidewall spacers.
►	With respect to claim 5,  Lee et al in view Jeong et al  discloses the second insulating layer is formed such that a part of the second insulating layer penetrates into the space (see fig 2I of Lee et al & fig 14 of Jeong et al).
►	With respect to claim 6, the claimed parameters of penetrating amount of the second insulating layer relative to height of the space would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
►	With respect to claim 10, Lee  et al discloses al (figs 1-5C, text [0001]-[0056]) discloses a method of manufacturing a semiconductor device, the method comprising: 
	forming a source/drain epitaxial layer (106, fig 2A, text [0017]) over a substrate (102); 
	forming a first interlayer dielectric (ILD) layer (110/117, fig 2A, text [0018], {0022]-[0024]) over the source/drain epitaxial layer; 
	forming a first insulating layer (118, fig 2A, text  [0022]-[0023] & [0018]:  material of 118 being different than material of 110)  made of a different material than the first ILD layer over the first ILD layer; 
	forming a second ILD layer (120, fig 2A, text [0022]-[0023]) made of a different material than the first insulating layer over the first insulating layer; 
	forming a first opening (130, fig 2A, text [0024]) passing through the second ILD layer, the first insulating layer and the first ILD layer to at least partially expose the source/drain epitaxial layer; 
	forming a sacrificial layer (140, fig 2B, text [0025]) on an inner wall of the first opening; 
	forming a second insulating layer (142, fig 2B, text [0026}) on the sacrificial layer; 
	forming a conductive layer (149, fig 2F, text [0030]) on the second insulating layer so as to form a source/drain contact (136, fig 2G) in contact with the source/drain epitaxial layer; 
	removing the sacrificial layer to form a space (150a/150b, fig 2H) between the second insulating layer and the second ILD layer, first insulating layer and first ILD layer; and
	 forming a sealing layer (152, fig 2I) over the source/drain contact and the second ILD layer to cap an upper opening of the space, thereby forming an air gap.
	Lee et al does not expressly teach forming a third insulating layer (as a sealing layer) over the source/drain contact and the first ILD layer to cap an upper opening of the space, thereby forming an air gap.
	However, Jeong et al teach forming a insulating layer (as a sealing layer) (1402, fig 14, text [0036]]) over the source/drain contact and the first ILD layer to cap the upper opening of the space, thereby forming the air gap.
	Therefore, it would have been obvious for those skilled in the art, to modify process of Lee et al by forming the third insulating layer as being claimed, per taught by Jeong et al, to provide the sealing layer for defining the air gap in semiconductor device with low coupling capacitance.
►	With respect to claim 11, amorphous Si and polycrystalline Si are known material for sacrificial layer for forming space for air gap.  Selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
►	With respect to claim 12, Lee et al discloses the sacrificial layer includes a dielectric material (low density silicon oxide, text [0025]) different from the first and second ILD layers (BSG, text [0023]) and the first and second insulating layers (SiN or high density SiN , text [0022] & [0026] )
►	With respect to claim 13, Lee et al discloses the second insulating layer includes silicon nitride.
►	With respect to claim 14, the same reason given above, Jeong et al (text [0036]) teaches the third insulating layer include silicon nitride
►	With respect to claim 15, Lee et al (text [0030]) discloses the source/drain contact includes a liner contact (barrier layer)  layer and a body contact layer made of Co.
►	With respect to claim 16, Lee et al discloses before the source/drain contact is formed, forming a silicide layer (148, fig 2E, text [0029]) on the source/drain epitaxial layer.
►	With respect to claim 21, Lee  et al discloses al (figs 1-5C, text [0001]-[0056]) discloses a method of manufacturing a semiconductor device, the method comprising: 
	forming a source/drain epitaxial layer (106, fig 2A, text [0017]) over a substrate (102); 
	forming a first interlayer dielectric (ILD) layer (110/117, fig 2A, text [0018], {0022]-[0024])  over the source/drain epitaxial layer; 
	forming a first insulating layer (118, fig 2A, text  [0022]-[0023] & [0018]:  material of 118 being different than material of 110) made of a different material than the first ILD layer over the first ILD layer; 
	forming a second ILD layer (120, fig 2A, text [0022]-[0023]) made of a different material than the first insulating layer over the first insulating layer; 
	forming a first opening (130, fig 2A, text [0024]) passing through the second ILD layer, the first insulating layer and the first ILD layer to at least partially expose the source/drain epitaxial layer; 
	forming a sacrificial layer (140, fig 2B, text [0025]) on an inner wall of the first opening; 
	forming a second insulating layer (142, fig 2B, text [0026}) on the sacrificial layer; 
	forming a silicide layer (148, fig 2E) on the source/drain epitaxial layer; 
	forming a conductive layer (149, fig 2F, text [0030]) on the second insulating layer so as to form a source/drain contact in contact with the silicide layer; 
	removing the sacrificial layer to form a space (150a/150b, fig 2H) between the second insulating layer and the second ILD, first insulating and first ILD layer; and 
	forming a sealing  layer (152, fig 2I) over the source/drain contact and the second ILD layer to cap an upper opening of the space, thereby forming an air gap.
	Lee et al does not expressly teach forming a third insulating layer (as a sealing layer) over the source/drain contact and the first ILD layer to cap an upper opening of the space, thereby forming an air gap.
	However, Jeong et al teach forming a insulating layer (as a sealing layer) (1402, fig 14, text [0036]]) over the source/drain contact and the first ILD layer to cap the upper opening of the space, thereby forming the air gap.
	Therefore, it would have been obvious for those skilled in the art, to modify process of Lee et al by forming the third insulating layer as being claimed, per taught by Jeong et al, to provide the sealing layer for defining the air gap in semiconductor device with low coupling capacitance.
►	With respect to claim 24, Lee et al discloses the silicide is located below the air gap.

Allowable Subject Matter
Claims 7-9 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819